USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 1 of 18


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

DALE W. ECONOMAN and                                   )
ECONOMAN AND ASSOCIATES                                )
FAMILY MEDICINE,                                       )
                                                       )
       Plaintiffs,                                     )
                                                       )
v.                                                     )      Case No. 1:20-CV-32
                                                       )
TONDA COCKRELL,                                        )
GARY L. WHISENAND,                                     )
THE GARRISON LAW FIRM L.L.C.,                          )
JAMES LUTTRULL, JESSICA KRUG,                          )
THE OFFICE OF THE INDIANA                              )
ATTORNEY GENERAL, and                                  )
THE UNITED STATES,                                     )
                                                       )
       Defendants.                                     )

                                     OPINION AND ORDER

       This matter is before the Court on the motion to dismiss and memorandum in support

(ECF Nos. 13 and 14) filed by Defendants James Luttrull, Jessica Krug and the Office of the

Indiana Attorney General (collectively “the State Defendants”). Plaintiffs Dale Economan and

Economan and Associates Family Medicine (“the Plaintiffs”) filed a response in opposition (ECF

No. 17), and the State Defendants filed a reply (ECF No. 20). For the reasons set forth below, the

motion is GRANTED in part and DENIED in part. The motion is granted as to all claims

asserted against the Office of the Indiana Attorney General and the office of the Grant County

Prosecutor (to the extent that any claims are intended to be asserted against the latter, as

discussed below). The motion is denied as to the Plaintiffs’ federal and state law claims against

Luttrull and Krug. The Plaintiffs’ claims against the federal Defendants, including Tonda

Cockrell, Gary Whisenand and the United States, are not at issue at this juncture and so are
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 2 of 18


unaffected by the Court’s rulings and remain pending.

                                     STANDARD OF REVIEW

        The State Defendants bring their motion to dismiss pursuant to Federal Rule 12(b)(6).

“A judge reviewing a complaint pursuant to Rule 12(b)(6) must construe the allegations in the

complaint in the light most favorable to the non-moving party, accept all well-pleaded facts as

true, and draw all reasonable inferences in favor of the non-movant.” Knowles v. Hudson, 2019

WL 4306364, at *2 (N.D. Ind. Sept. 11, 2019) (citing United States ex rel. Berkowitz v.

Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018)). Under the liberal notice-pleading

requirements of the Federal Rules of Civil Procedure, the complaint need only contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

8(a)(2). “While the federal pleading standard is quite forgiving, . . . the complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Id. (quoting Ray v. City of Chicago, 629 F.3d 660, 662-63 (7th Cir. 2011); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A plaintiff must plead “factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1949 (2009). To meet this standard, a complaint does not need detailed

factual allegations, but it must go beyond providing “labels and conclusions” and “be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. A complaint must

give “enough details about the subject-matter of the case to present a story that holds together.”

Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). “Even if the truth of the facts

alleged appears doubtful, and recovery remote or unlikely, the court cannot dismiss a complaint

for failure to state a claim if, when the facts pleaded are taken as true, a plaintiff has ‘nudged


                                                    2
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 3 of 18


their claims across the line from conceivable to plausible.’” Knowles, 2019 WL 4306364, at *2

(quoting Twombly, 550 U.S. at 570).

                                        BACKGROUND

       Dale Economan worked as a physician in Marion, Indiana, and was the owner of

Economan and Associates Family Medicine. EAFM was “a general family medical practice . . .

created in August 2012 by Dr. Economan, and began officially seeing patients in December of

2012.” Complaint, p. 5. Economan brought this lawsuit alleging that state and federal authorities

conspired to seize his assets and suspend his medical license based on false allegations that he

was illegally dispensing narcotics to some of his patients. Economan summarizes the factual

basis for his claims as follows:

       In July 2015, local law enforcement, the Medicaid Fraud and Control Unit of the
       Indiana Office of the Attorney General, DEA agents, Grant County Prosecutors,
       and Joint Task Force officers met to discuss and conspire, upon information and
       belief, a multi-pronged attack to take down Dr. Economan and EAFM. Upon
       information and belief, this meeting occurred on July 16, 2015, and was tape
       recorded. . . . Upon information and belief, the Plaintiffs were targeted, in large
       part, because the Defendants were aware of their financial assets and the potential
       to seize those assets through forfeiture proceedings. . . . The first prong of the
       attack would be to seize the financial assets and accounts of Economan and
       EAFM through the forfeiture process. . . . The second prong of the attack would
       be to seek summary suspension of Dr. Economan’s medical license.

Id., p. 6. Economan alleges that:

       On July 29, 2015, local law enforcement, the Medicaid Fraud and Control Unit of
       the Indiana Office of the Attorney General, DEA agents, Grant County
       Prosecutors, and Joint Task Force officers executed a search warrant on the
       residence of Dr. Economan and EAFM. . . . The criminal allegations contained
       within the affidavit used to secure the search warrant accused Dr. Economan of
       illegally prescribing opioids, or prescribing opioids without a legitimate medical
       purpose, to approximately fifty (50) of his 2,500 distinct patients. . . . However,
       the search warrant affidavit was devoid of any real probable cause, in that it
       lacked any medical opinions, or sworn statements from any medically trained


                                                 3
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 4 of 18


       individual, attesting to the medical illegitimacy of Dr. Economan’s prescriptions
       or practices.

Id., pp. 6-7. Economan alleges that his assets were illegally seized as a result of the Defendants’

conspiratorial actions. He asserts that “the Seizure Order restricted over one million

($1,000,000.00) dollars of property belonging to the Plaintiffs. . . . For over the next three (3)

years, the majority of the Plaintiffs’ financial assets would remain seized, before being ultimately

returned after all of the criminal allegations forming the basis for the forfeiture actions were

dismissed with prejudice.” Id., p. 10. Finally, Economan contends that his medical license was

illegally suspended. Economan states that “[t]he [Indiana Medical Licensing] Board ultimately

stripped Dr. Economan of his ability to practice medicine on the sole basis of” false testimony

submitted by the Defendants. Id., p. 11. Economan claims that as a result of this conspiracy, he

“never again practiced medicine[]” and that “[w]ithout Dr. Economan’s medical license and after

having had its financial accounts seized and frozen, EAFM was forced to close the practice.” Id.

       Based on the foregoing facts, Economan brings several claims against the Defendants,

including: (1) federal civil rights claims against all Defendants for violation of his Fourth, Fifth,

Eighth, and Fourteenth Amendment rights, brought under 42 U.S.C. § 1983 (id., pp. 19-20)1; (2)

a state law claim for malicious prosecution against all Defendants (id., pp. 20-22); (3) a state law

claim for abuse of process against all Defendants (id., pp. 23-24); (4) a claim simply titled

“conspiracy,”2 (id., pp. 24-25); and (5) a claim for “injunctive and declaratory relief,” in which he


       1
        The Plaintiffs’ civil rights claims against the United States, while not at issue now, are
brought pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,
403 U.S. 388 (1971). Complaint, p. 2.
       2
         Relevant to his civil conspiracy claim, Economan alleges that “Defendants conspired
and acted in concert to do whatever was necessary, lawful or not, to i) cause the arrest,

                                                  4
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 5 of 18


asserts that Indiana Code § 34-24-2-1 et seq. [v]iolates the Fourteenth Amendment to the United

States Constitution[]” (id., pp. 25-28).3

       Economan names as Defendants the following entities and individuals:

1) Tonda Cockrell, “a sworn law enforcement officer employed by the United States Drug

Enforcement Administration (“DEA”) and the Kokomo Police Department.”

2) Gary Whisenand, “a civilian investigator employed by the United States Drug Enforcement

Administration.”

3) The Garrison Law Firm, LLC, “a law firm located in Indianapolis, Indiana and hired by the

Grant County Prosecutor’s Office to handle all forfeiture cases filed in Grant County, Indiana.”

4) James Luttrull, who “served as the Grant County Prosecutor during all relevant times,

representing the 48th Judicial Circuit in Indiana.”

5) Jessica Krug, who “served as an employee of The Medicaid Fraud and Control Unit of the

Indiana Office of the Attorney General.”

6) “The Office of the Indiana Attorney General.”

Complaint, pp. 3-4. Economan also names the United States as a Defendant, alleging as follows:



prosecution, pretrial detention, conviction and imprisonment of Plaintiff Dr. Economan; ii) shut
down EAFM; iii) strip Dr. Economan of his ability to practice medicine; and iv) seize Dr.
Economan’s and EAFM assets. . . . Throughout the period of the conspiracy, Defendants pursued
their objectives with actual malice toward Plaintiffs, with utter and deliberate indifference to and
disregard for the Plaintiffs’ rights under the Constitution and laws of the United States, without
probable or reasonable cause to believe Plaintiff guilty of the crimes and misconduct for which
he was accused.” Complaint, p. 24. This conspiracy claim is the backbone of Economan’s claims
under § 1983 and § 1985, and the factual basis for his state law claims.
       3
        I.C. § 34-24-2-1 is titled the “Civil Remedies for Racketeering Act” (“CRRA”). It is
“Indiana’s counterpart” to the federal Racketeer Influenced and Corrupt Organizations Act
(“RICO”). Sims v. New Penn Fin. LLC, 2016 WL 558920, at *9 (N.D. Ind. Feb. 12, 2016).

                                                 5
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 6 of 18


         The United States is a party to this action, in part, pursuant to 28 U.S.C. §
         1346(b), which makes it liable for the injuries to Dr. Economan and EAFM that
         were caused by the negligent or wrongful acts of its employees and jointly and
         severally for those caused by their co-conspirators.

Id., p. 5.

                                            DISCUSSION

         The present motion to dismiss is brought only by the State Defendants, Luttrull, Krug and

the Office of the Indiana Attorney General. The State Defendants seek dismissal of all claims

asserted against them, arguing as follows:

         Plaintiffs’ claims against the Office of the Indiana Attorney General fail as the
         Office is neither a “person” for purposes of 42 U.S.C. § 1983 nor can the
         remaining state law claims proceed as they are barred by the Eleventh
         Amendment. . . . Plaintiffs’ claims against James Luttrull and Jessica Krug fail as
         they are all barred by the absolute prosecutorial immunity [doctrine]. . . . Lastly,
         Plaintiffs’ constitutional claim also fails. Not only do Plaintiffs not plead a present
         case or controversy to establish subject matter jurisdiction, Plaintiffs have not
         properly plead an appropriate claim under the Ex Parte Young doctrine.

 Motion to Dismiss, p. 1.

         I. Claims against the Office of the Indiana Attorney General (and the Grant County
         Prosecutors Office).

         The Plaintiffs concede in their response brief “that the Office of the Indiana Attorney

General and Grant County Prosecutor’s Office are not proper defendants for purposes of a § 1983

or 1985 claim based on the facts now known to Plaintiffs, as they are not ‘persons’–but Plaintiffs

make no allegation to the contrary in the Complaint.” Plaintiffs’ Memorandum in Opposition

(ECF No. 17), p. 9. The Plaintiffs then make the rather perplexing statement that “Plaintiffs name

the Office of the Indiana Attorney General to the extent that they seek injunctive relief, to the

extent that it is the employer of other named Defendants, and insofar as their state claims are



                                                   6
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 7 of 18


alleged.” Id. So the Plaintiffs concede that the OAG and the Grant County Prosecutor’s Office

cannot be sued under §§ 1983 or 1985, but insist that the OAG is a proper defendant for purposes

of the Plaintiffs’ claim for injunctive relief, because it employed other Defendants (namely,

Jessica Krug), and because state law tort claims are asserted against Krug.4 The only arguably

viable claim that the Plaintiffs assert against the OAG is their claim for injunctive relief (i.e.,

their argument that Indiana’s forfeiture statute is unconstitutional). And even then, the State

Defendants assert that the OAG is not the proper party to sue for this claim. However, the Court

finds that this claim is not viable under the facts of this case, as discussed below. Accordingly, all

claims against the OAG (and the Grant County Prosecutor’s Office) must be dismissed.

        The Grant County Prosecutor’s Office was not named as a Defendant or served with

process. The reason the State Defendants include a discussion of that Office is because the

Plaintiffs included in their response brief a footnote that states as follows:

        To the extent that Plaintiffs refer to the Medicaid Fraud and Control Unit
        (“MFCU) in their Complaint, they do so interchangeably with Defendant Jessica
        Krug (“Krug”). To the extent that Plaintiffs refer to the Grant County Prosecutor
        or Grant County Prosecutor’s Office in their Complaint, they do so
        interchangeably with Defendant James Luttrull (“Luttrull”). As previously
        reiterated, Plaintiffs name The Office of the Indiana Attorney General as a
        defendant insofar as injunctive relief is sought.

Plaintiffs’ Response, p. 4, n. 2. The State Defendants respond by stating that while “Plaintiffs

‘concede that the OAG and Grant County Prosecutor’s Office are not proper defendants for

purposes of a § 1983 claim[,]’ . . . [i]t is unclear how Plaintiffs intended to marry their footnote

with their concession.” Defendants’ Reply, p. 3, n. 1. In short, the State Defendants contend–and


        4
         Nowhere in the Plaintiffs’ Complaint do they allege state tort claims against the OAG
(or the Grant County Prosecutor’s Office) on the basis of respondeat superior. They also do not
raise any such argument in their brief in opposition to the motion to dismiss.

                                                   7
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 8 of 18


the Court agrees–that the Plaintiffs’ Complaint (especially the footnote quoted above) is

confusing. The Plaintiffs state in their Complaint that their claim for “deprivation of federal civil

rights under 42 U.S.C. § 1983” is asserted against “All Defendants.” Complaint, p. 19. The same

goes for the Plaintiffs’ state claims for malicious prosecution (Complaint, p. 20), their state law

claim for abuse of process (id., p. 23), and their claim for “conspiracy” (id., p. 24). Their claim

for injunctive relief does not specifically state, as their other claims do, which Defendant or

Defendants are being sued on this claim. As noted above, the Plaintiffs expressly state that they

named the OAG “insofar as injunctive relief is sought.” The State Defendants contend that the

Plaintiffs’ interchangeable references to Luttrull/Grant County Prosecutor’s Office and Krug/the

Medicaid Fraud and Control Unit” of the OAG, create confusion about who is being sued for

what. But in the end, as the State Defendants argue, this confusion doesn’t matter, because “[a]ny

claims against the Office of the Indiana Attorney General and to the extent any claims can be

read as to apply to the Grant County Prosecutor’s Office must be dismissed as those claims are

barred either by Eleventh Amendment immunity or § 1983 is inapplicable as these agencies are

not ‘persons’ for purposes of 42 U.S.C. § 1983.” Defendants’ Memorandum, p. 7. The Plaintiffs

have conceded that the OAG and the Grant County Prosecutor’s Office (the latter, again, an

unnamed, unserved entity) are not proper parties for any claims brought under § 1983.

Accordingly, any claims asserted against the OAG or the Grant County Prosecutor’s Office under

§ 1983 must be dismissed.

       The State Defendants also argue that any claims asserted against these two entities are

barred by the Eleventh Amendment, which bars suits against a state or state agencies.

Defendants’ Memorandum, pp. 9-10. The Plaintiffs respond by asserting that the Eleventh


                                                  8
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 9 of 18


Amendment does not present a bar to their claim for injunctive relief because their claim falls

under the exception of Ex Parte Young, 209 U.S. 123 (1908). As the State Defendants correctly

point out, “[t]he Ex Parte Young doctrine was created so that ‘a private party can sue a state

officer in his or her official capacity to enjoin prospective action that would violate federal law.’”

Defendants’ Reply, p. 6 (quoting Baskin v. Bogan, 12 F.Supp.3d 1144, 1152 (S.D. Ind. 2014),

aff’d, 766 F.3d 648 (7th Cir. 2014)). The State Defendants also correctly observe that “[t]he Ex

Parte Young exception comes into play against a ‘state official’ in his or her ‘official capacity,’

not the state itself. What is more, it does nothing to keep alive Plaintiffs’ respondeat

superior claims or separate state law claims.” Id. (citing Raygor v. Regents of U. of Minnesota,

534 U.S. 533, 540-41 (2002) (federal courts’ supplemental jurisdiction under 28 U.S.C. § 1367

does not overcome Eleventh Amendment bar)).

        The Plaintiffs do not address the Eleventh Amendment bar to their claims for damages.

They do, however, argue that the Eleventh Amendment does not present a bar to their injunctive

relief claim, i.e., that this claim avoids the Eleventh Amendment bar because it falls within the

exception carved out by Ex Parte Young. This argument fails.

        As another district court explained, “[t]he Eleventh Amendment ‘bars an action in federal

court against a state, its agencies, or its officials in their official capacity’ without the state’s

consent. Gossmeyer v. McDonald, 128 F.3d 481, 487 (7th Cir. 1997) (citing Pennhurst State

School & Hosp. v. Halderman, 465 U.S. 89, 100-102 (1984) ). There are, however, exceptions to

the Eleventh Amendment bar on suits against the state or state officials. Among these are . . .

where the plaintiff seeks ‘prospective relief’ to ‘enjoin state officials to conform their future

conduct to the requirements of federal law.’ Quern v. Jordan, 440 U.S. 332, 337 (1979).” Kelly


                                                    9
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 10 of 18


 K. v. Walker, 2018 WL 4635641, at *11 (N.D. Ill. Sept. 27, 2018). “‘In determining whether the

 doctrine of Ex parte Young avoids an Eleventh Amendment bar to suit, a court need only conduct

 a straightforward inquiry into whether the complaint alleges an ongoing violation of federal law

 and seeks relief properly characterized as prospective.’” Galvan v. Indiana, 2020 WL 2849901,

 at *2 (S.D. Ind. June 1, 2020) (quoting Verizon Maryland, Inc. v. Public Serv. Commission of

 Maryland, 535 U.S. 635, 645 (2002)).

        As another district court explained recently:

        A plaintiff can bring an official capacity claim for injunctive relief under section
        1983. “Of course a state official in his or her official capacity, when sued for
        injunctive relief, would be a person under § 1983 because ‘official capacity
        actions for prospective relief are not treated as actions against the State.’” Will [v.
        Michigan Dep’t of State Police], 491 U.S. [58], at 71 n.10 [(1989)] (quoting
        Kentucky v. Graham, 473 U.S. at 167 n.14.). The Eleventh Amendment does not
        prohibit injunctive relief against state officials and state agencies. See, e.g., Ex
        Parte Young, 209 U.S. 123, 159-60 (1908) (holding that suits for prospective
        injunctive relief are not treated as actions against the State for immunity
        purposes). “Under Young, state officials may be sued in their official capacities
        for injunctive relief, although they may not be sued for money damages.” MSA
        Realty Corp. v. State of Illinois, 990 F.2d 288, 291 (7th Cir. 1993); Dean Foods
        Co. v. Brancel, 187 F.3d 609, 613 (7th Cir. 1999) (“Under the longstanding
        doctrine of Ex Parte Young, a private party can sue a state officer in his or her
        official capacity to enjoin prospective action that would violate federal law.”).
        Courts conduct a “‘straightforward inquiry’ into whether the complaint alleges an
        ongoing violation of federal law and seeks federal relief properly characterized as
        prospective.” Verizon Maryland, Inc. v. Public Serv. Comm’n of Maryland, 535
        U.S. 635, 645 (2002) (quoting Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S.
        261, 296 (1997)).

        But the potential availability of a claim for injunctive relief does not mean that
        such a claim is appropriate here. An injunction is a forward-facing form of relief.
        It applies to ongoing or imminent harm. See Federal Trade Comm'n v. Credit
        Bureau Ctr., LLC, 937 F.3d 764, 772 (7th Cir. 2019); Lambert v. Broglin, 946
        F.2d 897, at *2 (7th Cir. 1991) (unpublished table decision) (“Injunctive relief is
        inappropriate when a litigant alleges only past harm, unaccompanied by a
        ‘continuing adverse effect.’”). “Because injunctive relief looks to the future, and is
        designed to deter rather than punish, relief will be denied if the conduct has been


                                                  10
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 11 of 18


        discontinued on the ground that the dispute has become moot and does not
        require the court’s intervention.” See 11A Charles Alan Wright and Arthur R.
        Miller, Federal Practice and Procedure § 2942 (3d ed. 2019). Damages can look
        back, but an injunction must look to the present, or look forward.

 Love v. Illinois Dep’t of Corr., 2020 WL 1237200, at *4 (N.D. Ill. Mar. 13, 2020) (italics added).

        The State Defendants argue that the “Plaintiffs’ constitutional challenge is moot” because

 it is based on alleged past harm rather than seeking prospective relief, and the Ex Parte

 Young doctrine, as set forth above, allows such claims only when a plaintiff seeks to enjoin

 future conduct. As the State Defendants put it, “even if the State Defendants conceded that the

 [Indiana forfeiture statute] at issue violates notions of due process, which they do not so concede,

 Plaintiffs do no presently suffer such violations. At best, they did–in the past. This, alone, is

 sufficient to dismiss Plaintiffs’ Ex Parte Young claim[.]” Defendants’ Reply, p. 9.

        It is undisputed, as recounted above, that the Plaintiffs’ property was returned to them,

 albeit years after it was seized. Accordingly, their argument that the Ex Parte Young doctrine

 saves their injunctive relief claim fails due to mootness. The Plaintiffs’ claim looks back, rather

 than forward, which is contrary to the Ex Parte Young doctrine. The State Defendants explain it

 as follows:

        Here, the Plaintiffs property that was initially seized has been released. . . .
        Plaintiffs do not allege that the present parties are violating the order of dismissal
        [of the forfeiture action] or that there is presently any issue. Indeed, the issue
        ended in February 2019. Plaintiffs, simply, lack an active case or controversy with
        which to challenge Ind. Code § 34-24-2-1. And, importantly, Plaintiffs cannot
        meet the “capable-of-repetition” doctrine–the exception to mootness [that] levies
        “attacks on practices that no longer directly affect the attacking party, but are
        ‘capable of repetition’ while ‘evading review.’” Alvarez v. Smith, 558 U.S. 87, 93
        (2009)[.] This doctrine “applies only in exceptional situations, and generally only
        where the named plaintiff can make a reasonable showing that he will again be
        subjected to the alleged illegality.” Id. Plaintiffs do not plead, nor can they, that
        Economan or his practice will again be in a situation where the State of Indiana


                                                   11
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 12 of 18


        brings criminal charges against him for his prescribing habits–never mind that
        Economan does not reside in Indiana any further and his practice closed. Not only
        do Plaintiffs lack an ongoing case or controversy to support their constitutional
        challenge, they are unable to show that it is capable of repetition.

 Defendants’ Memorandum, p. 14.

        As a result of the foregoing, the Plaintiffs’ claim for injunctive relief against the OAG (or

 Luttrull or the Grant County Prosecutor’s Office) is barred by the Eleventh Amendment, does not

 fit within the narrow exception carved out by Ex Parte Young, and fails to survive the motion to

 dismiss.

        II. Claims against Luttrull and Krug.

        “[T]he Eleventh Amendment poses no barrier to plaintiff’s § 1983, § 1985 and state law

 claims against [individual defendants] in their personal capacities.” Werthman v. Illinois Dep’t of

 Mental Health & Developmental Disabilities, 831 F.Supp. 625, 628 (N.D. Ill. 1993). That

 notwithstanding, Defendants Luttrull and Krug argue that they are entitled to absolute immunity

 and cannot be sued for the conduct alleged. As this Court has explained, the doctrine of

 prosecutorial immunity is broad and bars suits against prosecutors even when they act in bad

 faith, so long as their alleged conduct was within the scope of their prosecutorial duties:

        Absolute immunity is an affirmative defense. Tully v. Barada, 599 F.3d 591, 594
        (7th Cir. 2010). An immunity defense typically depends on the facts of the case,
        and therefore dismissal is often inappropriate at the pleading stage. Alvarado v.
        Litscher, 267 F.3d 648, 651 (7th Cir. 2001). “Complaints need not anticipate or
        attempt to defuse potential defenses.”5 U.S. Gypsum Co. v. Indiana Gas Co., 350
        F.3d 623, 626 (7th Cir. 2003). However, as with other affirmative defenses, “[a]


        5
           In this case, the Plaintiffs did anticipate that the Defendants would assert an absolute
 immunity defense, and addressed it head-on in their Complaint. See Complaint, p. 19 (“Plaintiffs
 further allege that because the conspiracy was set in motion occurred no later than July 16, 2015,
 and prior to probable cause being established, the Defendants are not protected by absolute
 immunity.”).

                                                  12
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 13 of 18


        litigant may plead itself out of court by alleging (and thus admitting) the
        ingredients of a defense[.]” Id. “[T]he official seeking absolute immunity bears
        the burden of showing that such immunity is justified for the function in
        question.” Burns v. Reed, 500 U.S. 478, 486 (1991).

        Actions taken by prosecutors in their role as advocates are absolutely immune
        from liability for damages under § 1983. Rehberg v. Paulk, 566 U.S. 356, 363
        (2012). “[T]here is no bad-faith exception to absolute immunity when . . . the
        prosecutor acts as an advocate.” Jackson v. Bloomfield Police Dep’t, 764 F.App’x
        557, . . . 559 (7th Cir. 2019). This immunity extends even to malicious
        prosecutions that are not supported by probable cause. Archer v. Chisholm, 870
        F.3d 603, 612 (7th Cir. 2017).

 Knowles v. Hudson, 2019 WL 4306364, at *3 (N.D. Ind. Sept. 11, 2019).

        The Plaintiffs characterize the alleged conduct of Krug and Luttrull as taking place during

 the investigatory stage of the underlying criminal proceedings, rather than during the strictly

 prosecutorial stage. They do so because “absolute immunity does not shield prosecutors from

 liability for actions that are not ‘intimately associated with the judicial phase of the criminal

 process,’ nor does it apply when they are performing non-prosecutorial actions, such as

 administrative and investigatory activities.” Knowles v. Hudson, 2019 WL 4306364, at *3

 (quoting Archer v. Chisholm, 870 F.3d 603, 612 (7th Cir. 2017) (in turn quoting Imbler v.

 Pachtman, 424 U.S. 409, 430 (1976)). “‘Protection hinges not on the defendant’s job title, but on

 the nature of the function he performed.’” Id. (quoting Archer, 870 F.3d at 612). “The distinction

 lies in the difference between an advocate’s prosecutorial role in evaluating evidence and

 preparing for trial, and his detective’s role in searching for evidence.” Id. (citing Fields v.

 Wharrie, 672 F.3d 505, 511 (7th Cir. 2012)). A prosecutor “is entitled to absolute immunity for

 any claims related to: her role as an officer of the court; her evaluation of evidence; her interview

 of witnesses; her decision to initiate criminal proceedings; her preparation for trial; and her



                                                   13
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 14 of 18


 presentation of evidence at trial.” Knowles, 2019 WL 4306364, at * 3. However, prosecutorial

 immunity does not attach where there is “a reasonable inference to be drawn that [the prosecutor]

 also participated in investigative functions that were not intimately associated with the judicial

 phase of the criminal proceedings. For example, to the extent that Knowles’ claims arise out of

 Hudson’s search for clues and corroborating evidence that might give her probable cause to

 recommend that Knowles be arrested, she acted in an investigatory capacity and is not entitled to

 absolute immunity. See Buckley v. Fitzsimmons, 509 U.S. 259, 274 (1993) (‘A prosecutor neither

 is, nor should consider himself to be, an advocate before he has probable cause to have anyone

 arrested.). Similarly, Knowles alleges that Hudson provided legal advice to investigators. . . . Any

 advice Hudson gave to investigators during the investigative phase of the criminal proceeding is

 not entitled to absolute immunity.” Id.

        In the present case, the Plaintiffs allege that Luttrull, acting in concert with other

 Defendants, fabricated evidence in order to obtain and execute a search warrant for Economan’s

 residence and the business of EAFM. Complaint, pp. 6-7. The Plaintiffs allege that Luttrull

 conspired to present false evidence (including false affidavits) in order to obtain “an ex parte

 order for seizure [of Economan’s assets] pursuant to Indiana Code 34-24-2-3[.]” Id., p. 8. As to

 Krug, the Plaintiffs contend that she “sought an emergency suspension of Dr. Economan’s

 medical license . . .” and that she elicited false testimony before the Medical Licensing Board for

 the purpose of “shutting EAFM down.” Id., p. 10. Importantly, the Plaintiffs assert that the

 alleged actions of Luttrull and Krug occurred more than a year before Economan was charged

 with any crimes, i.e., before probable cause was established in the underlying criminal

 proceeding. Plaintiffs’ Response, p. 4 (“It is during [the] investigatory stage that Plaintiffs allege


                                                   14
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 15 of 18


 that all named Defendants conspired to do just the wrongful acts described in the Complaint. . . .

 Specifically, Plaintiffs allege that Defendants conspired to manufacture and present false

 evidence for the purposes of establishing probable cause through a forfeiture action.”). The

 Plaintiffs argue that these actions pierce the veil, as it were, on absolute immunity and render

 Luttrull and Krug amenable to suit. Id., generally. The Complaint alleges that the State

 Defendants’ alleged misconduct took place at the investigatory stage of the underlying criminal

 proceedings, i.e., before Luttrull or Krug were acting in their capacities as advocates. The

 Plaintiffs state that “the Seventh Circuit has specifically held that ‘a showing that a prosecutor

 investigated and fabricated evidence against a target would automatically defeat absolute

 prosecutorial immunity, even if that target was later . . . brought to trial.’” Plaintiffs’

 Memorandum in Opposition, p. 13 (quoting Lewis v. Mills, 677 F.3d 324, 330 (7th Cir. 2012)).

 The Plaintiffs claim that “Krug and Luttrull did more than just prosecute a case–they fabricated

 evidence, knowingly presented fabricated evidence, and conspired to do the same.” Id. The

 Plaintiffs argue that “prosecutorial immunity does not apply to actions taken by prosecutor

 Defendants during the course of the investigation, for the creation of false evidence, for advice

 given to law enforcement during an investigation, or for the knowing creation and presentation of

 false and misleading evidence. Nor does absolute immunity protect the prosecutor who conspires

 to knowingly tender false and misleading evidence to a judicial body. As such, Defendants are

 not protected by absolute immunity.” Id., p. 15.

         In Knowles, the plaintiff “allege[d] that defendants wrongfully coerced incriminating

 statements, fabricated evidence in the form of false testimony, and knowingly detained and

 prosecuted him without probable cause.” Knowles, 2019 WL 4306364, at * 1. This Court (Judge


                                                    15
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 16 of 18


 Moody) concluded that “at this stage of the litigation, the court cannot determine that Hudson is

 entitled to absolute immunity on all of Knowles’ claims. Based on the allegations in Knowles’

 amended complaint and his response brief, there is a reasonable inference to be drawn that

 Hudson also participated in investigative functions that were not intimately associated with the

 judicial phase of the criminal proceedings. For example, to the extent that Knowles’ claims arise

 out of Hudson’s search for clues and corroborating evidence that might give her probable cause

 to recommend that Knowles be arrested, she acted in an investigatory capacity and is not entitled

 to absolute immunity. . . . It is too early to determine that Hudson is entitled to absolute

 immunity with respect to all of the claims against her. Accordingly, Knowles may proceed with

 any claim that Hudson violated his constitutional rights while serving in an investigative

 capacity.” Knowles, 2019 WL 4306364, at * 3.

        The outcome is the same in this case. It is too early for the Court to determine that

 Luttrull or Krug are entitled to absolute immunity. The Plaintiffs have pleaded sufficient facts to

 support their allegations–sufficient, that is, to survive a motion to dismiss. The Plaintiffs have

 alleged that Luttrull’s and Krug’s actions were not intimately associated with the judicial phase

 of the criminal proceedings brought against them and so the doctrine of absolute immunity does

 not apply. Accordingly, the motion to dismiss the Plaintiffs’ federal and state law claims against

 Luttrull and Krug on the basis of absolute prosecutorial immunity must be denied.6


        6
           The State Defendants contend that the Plaintiffs, in their response brief, “attempt to re-
 cast the allegations in their Complaint. . . . Plaintiffs rehash their allegations in the broadest
 strokes possible to the extent they may as well be attempt[ing] to amend their complaint.”
 Defendants’ Reply, p. 2. The State Defendants insist that “the Court should be disinclined to
 accept Plaintiffs’ re-telling of their complaint. Plaintiffs should have to stick with the Complaint
 as plead or file an amendment.” Id., p. 4. However, as this Court pointed out in Knowles:


                                                   16
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 17 of 18


                                           CONCLUSION

        For the reasons discussed above, the motion to dismiss filed by the State Defendants,

 James Luttrull, Jessica Krug and the Office of the Indiana Attorney General (ECF No. 13) is

 GRANTED in part and DENIED in part. The motion is granted as to all claims asserted against

 the Office of the Indiana Attorney General and the office of the Grant County Prosecutor (to the

 extent that any claims are intended to be asserted against the latter, as discussed above). If the

 Plaintiffs believe they have cognizable claims against the OAG or the Grant County Prosecutor’s

 Office, they may file a motion to amend their Complaint to properly plead such claims. The

 motion is denied as to the Plaintiffs’ federal and state law claims against Luttrull and Krug. The

 Plaintiffs’ claims against the federal Defendants, including Tonda Cockrell, Gary Whisenand and

 the United States, are not at issue at this juncture and remain pending.


        A plaintiff opposing a Rule 12(b)(6) motion to dismiss may “may elaborate on his
        factual allegations so long as the new elaborations are consistent with the
        pleadings.” Geinosky v. City of Chicago, 675 F.3d 743, n. 1 (7th Cir. 2012). A
        “‘plaintiff need not put all of the essential facts in the complaint’ but instead ‘may
        add them by affidavit or brief–even a brief on appeal.” United States ex rel.
        Hanna v. City of Chicago, 834 F.3d 775, 779 (7th Cir. 2016) (quoting Hrubec v.
        Nat'l R.R. Passenger Corp., 981 F.2d 962, 963-64 (7th Cir. 1992)). Here,
        Knowles’ elaboration in his response brief regarding Hudson’s involvement is
        consistent with the rest of his pleadings, and therefore may be properly considered
        in ruling on Hudson’s motion to dismiss.

 Knowles, 2019 WL 4306364, at *3, n. 2. In this case, the Plaintiffs’ elaborations in their response
 are consistent with the allegations in their Complaint, even though they fail to carry the day.
 Additionally, the State Defendants’ reading of the admittedly convoluted assertions in the
 Complaint is restrictive and literal. At this juncture, however, the Court is charged with the duty
 to draw all reasonable inferences in favor of the Plaintiffs. In doing so, the Court concludes that
 the Plaintiffs have stated a cognizable claim. “[T]he Seventh Circuit has succinctly described the
 pleading requirements of a conspiracy as demanding that the Plaintiff identify ‘the who, what,
 when, why, and how.’” Rangel v. Reynolds, 607 F.Supp.2d 911, 924 (N.D. Ind. 2009) (quoting
 Brokaw v. Mercer County, 235 F.3d 1000, 1016 (7th Cir. 2000) (noting that “No more is
 required” to survive a Motion to Dismiss)).

                                                  17
USDC IN/ND case 1:20-cv-00032-WCL-SLC document 35 filed 06/16/20 page 18 of 18




      Date: June 16, 2020.

                                                            /s/ William C. Lee
                                                            William C. Lee, Judge
                                                               U.S. District Court
                                                       Northern District of Indiana




 .




                                      18
